Citation Nr: 1600885	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a heart condition, to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to reopen a claim for service connection for anemia, to include as due to herbicide exposure.

6.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for benign prostatic hypertrophy (BPH).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This appeal is before the Board of Veterans' Appeals (Board) from December 2008, August 2012, and May 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issues of whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss; whether new and material evidence has been received to reopen a claim for service connection for a left knee condition; whether new and material evidence has been received to reopen a claim for service connection for a heart condition, to include as due to herbicide exposure; whether new and material evidence has been received to reopen a claim for service connection for anemia, to include as due to herbicide exposure; whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss; and entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a signed May 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  In a signed May 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for hypertension.

3.  In a signed May 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for BPH.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for BPH have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id. 

In a signed May 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for hypertension, entitlement to service connection for BPH, and whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


[CONTINUED ON NEXT PAGE]




ORDER

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for hepatitis C has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for hypertension has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for BPH has been withdrawn and is dismissed.


REMAND

With respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss, the claim was denied in an August 2012 rating decision.  The Veteran submitted an October 2012 notice of disagreement.  While the RO had already provided a statement of the case with respect to left ear hearing loss in January 2012, no statement of the case with respect to the right ear has yet been provided.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

As to the remaining issues, the record contains an October 2008 letter from the Social Security Administration (SSA) indicating that the Veteran receives monthly disability benefits.  There is no indication from the record that SSA has been contacted to request any documents pertinent to this award of benefits.  To the extent they exist, they are presumed to be pertinent to the issues on appeal. 

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002).

The Board finds that it cannot decide the issues remaining on appeal until VA attempts to obtain these records from SSA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records in the possession of SSA pertinent to the Veteran's award of disability benefits.  Make a notation in the claims file of all attempts to obtain these records and all responses received. 
 
2.  If additional records are obtained, readjudicate the remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case. The case should then be returned to the Board for further consideration, if otherwise in order.

3.  Provide a statement of the case to the Veteran and his representative regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.  If, and only if, the Veteran perfects the appeal to this issue, it must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


